State of New York                                             MEMORANDUM
Court of Appeals                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 45 SSM 5
 The People &c.,
         Respondent,
      v.
 Alex Perez,
         Appellant.




 Submitted by Matthew C. Hug, for appellant.
 Submitted by Emily Schultz, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed. Any error was harmless

 because, in the circumstances presented, the proof of defendant’s guilt was overwhelming,

 even after excising the disputed evidence. Further, no reasonable possibility exists that

                                           -1-
                                           -2-                              SSM No. 5

admission of that evidence contributed to defendant’s conviction (see People v Mairena,

34 NY3d 473, 484-485 [2019]; People v Crimmins, 36 NY2d 230, 237, 241-242 [1975]).

Defendant’s arguments concerning the weight of the evidence and the harshness of his

sentence are not reviewable, and his other assertions are unavailing.




On review of submissions pursuant to section 500.11 of the Rules, order affirmed, in a
memorandum. Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia and Wilson
concur.

Decided March 30, 2021




                                           -2-